 



Exhibit 10.28
KEYCORP
AUTOMATIC DEFERRAL PLAN
December 31, 2007 Restatement
ARTICLE I
     The KeyCorp Automatic Deferral Plan (“Plan”), as originally established
January 1, 1999, and amended and rested in its entirety January 1, 2005, is
hereby amended and restated effective December 31, 2007. The Plan, as
structured, requires certain key Employees of KeyCorp to automatically defer a
percentage of the total amount of their incentive compensation accrued under a
KeyCorp-sponsored incentive compensation plan to the Plan. While requiring the
automatic deferral of certain incentive compensation to the Plan until vested,
the Plan provides Plan Participants with a tax-favorable savings vehicle while
permitting KeyCorp to retain the continued services of such Participants. It is
the intention of KeyCorp, and it is the understanding of those Participants
covered under the Plan, that the Plan is unfunded for tax purposes and it is
exempt from the provisions and requirements of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). It is also the understanding of
Participants covered under the Plan that the Plan will be administered in
accordance with the requirements of Section 409A of the Code.
ARTICLE II
DEFINITIONS
     2.1 Meaning of Definitions. For the purposes of this Plan, the following
words and phrases shall have the meanings hereinafter set forth, unless a
different meaning is clearly required by the context:

  (a)   “Beneficiary” shall mean the person, persons or entity entitled under
Article VIII to receive any Plan benefits payable after a Participant’s death.  
  (b)   “Board” shall mean the Board of Directors of KeyCorp, the Board’s
Compensation and Organization Committee, or any other committee designated by
the Board or a subcommittee designated by the Board’s Compensation and
Organization Committee.     (c)   “Change of Control” shall be deemed to have
occurred if under a rabbi trust arrangement established by KeyCorp (“Trust”), as
such Trust may from time to time be amended or substituted, the Corporation is
required to fund the Trust because a “Change of Control”, as defined in the
Trust, has occurred..     (d)   “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time, together with all regulations promulgated
thereunder. Reference to a section of the Code shall include such section and
any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.     (e)   “Common Stock Account” shall
mean the investment account established under the Plan for bookkeeping purposes
in which the Participant shall have his or her Participant Deferrals and
Corporate Contributions credited. Participant Deferrals and Corporate
Contributions shall be credited based on a bookkeeping allocation of KeyCorp
Common Shares (both whole and fractional rounded to the nearest one-hundredth of
a share) (“Common Shares”) which shall be equal to the amount of Participant
Deferrals and Corporate Contributions deferred. The Common Stock Account shall
also reflect on a

 



--------------------------------------------------------------------------------



 



      bookkeeping basis all dividends, gains, and losses attributable to such
Common Shares. All Participant Deferrals and all Corporate Contributions
credited to the Common Stock Account shall be based on a ten-day average of the
New York Stock Exchange’s closing price for such Common Shares immediately
preceding, up to and including the date such Participant Deferrals and Corporate
Contributions are credited to the Participant’s Plan Account.”     (f)  
“Corporate Contributions” shall mean the dollar amount which an Employer has
agreed to contribute on a bookkeeping basis to the Participant’s Plan Account in
accordance with the provisions of Article V of the Plan.     (g)   “Corporation”
shall mean KeyCorp, an Ohio corporation, its corporate successors, and any
corporation or corporations into or with which it may be merged or consolidated.
    (h)   “Deferral Period” shall mean each applicable Incentive Compensation
Plan’s Plan Year.     (i)   “Determination Date” shall mean the last business
day of each calendar quarter.     (j)   “Disability” shall mean (1) a physical
or mental disability which prevents a Participant from performing the duties the
Participant was employed to perform for his or her Employer when such disability
commenced, (2) has resulted in the Participant’s absence from work for 180
qualifying days, and (3) application has been made for the Participant’s
disability coverage under the KeyCorp Long Term Disability Plan.     (k)  
“Discharge for Cause” shall mean the termination (whether by the Participant or
the Employer) of a Participant’s employment from his or her Employer and any
other Employer that is the result of (1) serious misconduct as an Employee,
including, but not limited to, a continued failure after notice to perform a
substantial portion of his or her duties and responsibilities unrelated to
illness or incapacity, unethical behavior such as acts of self-dealing or
self-interest, harassment, violence in the workplace, or theft; (2) the
commission of a crime involving a controlled substance, moral turpitude,
dishonesty, or breach of trust; or (3) the Employer being directed by a
regulatory agency or self-regulatory agency to terminate or suspend the
Participant or to prohibit the Participant from performing services for the
Employer. The Corporation in its sole and absolute discretion shall determine
whether a Participant has been Discharged for Cause, as provided for in this
Section 2.1(k), provided, however, that for a period of two years following a
Change of Control, any determination by the Corporation that an Employee has
been Discharged for Cause shall be set forth in writing with the factual basis
for such Discharge for Cause clearly specified and documented by the
Corporation.     (l)   “Employee” shall mean a common law employee who is
employed by an Employer.     (m)   “Employer” shall mean the Corporation and any
of its subsidiaries or affiliates, unless specifically excluded as an Employer
for Plan purposes by written action by an officer of the Corporation. An
Employer’s Plan participation shall be subject to all conditions and
requirements made by the Corporation, and each Employer shall be deemed to have
appointed the Plan Administrator as its exclusive agent under the Plan as long
as it continues as an Employer.

-2-



--------------------------------------------------------------------------------



 



  (n)   “Harmful Activity” shall have occurred if the Participant shall do any
one or more of the following. This provision shall survive the Participant’s
termination of employment from KeyCorp

  (i)   Use, publish, sell, trade or otherwise disclose Non-Public Information
of KeyCorp unless such prohibited activity was inadvertent, done in good faith
and did not cause significant harm to KeyCorp.     (ii)   After notice from
KeyCorp, fail to return to KeyCorp any document, data, or thing in his or her
possession or to which the Participant has access that may involve Non-Public
Information of KeyCorp.     (iii)   After notice from KeyCorp, fail to assign to
KeyCorp all right, title, and interest in and to any confidential or
non-confidential Intellectual Property which the Participant created, in whole
or in part, during employment with KeyCorp, including, without limitation,
copyrights, trademarks, service marks, and patents in or to (or associated with)
such Intellectual Property.     (iv)   After notice from KeyCorp, fail to agree
to do any acts and sign any document reasonably requested by KeyCorp to assign
and convey all right, title, and interest in and to any confidential or
non-confidential Intellectual Property which the Participant created, in whole
or in part, during employment with KeyCorp, including, without limitation, the
signing of patent applications and assignments thereof.     (v)   Upon the
Participant’s own behalf or upon behalf of any other person or entity that
competes or plans to compete with KeyCorp, solicit or entice for employment or
hire any KeyCorp employee.     (vi)   Upon the Participant’s own behalf or upon
behalf of any other person or entity that competes or plans to compete with
KeyCorp, call upon, solicit, or do business with (other than business which does
not compete with any business conducted by KeyCorp) any KeyCorp customer the
Participant called upon, solicited, interacted with, or became acquainted with,
or learned of through access to information (whether or not such information is
or was non-public) while the Participant was employed at KeyCorp unless such
prohibited activity was inadvertent, done in good faith, and did not involve a
customer whom the Participant should have reasonably known was a customer of
KeyCorp.     (vii)   Upon the Participant’s own behalf or upon behalf of any
other person or entity that competes or plans to compete with KeyCorp, after
notice from KeyCorp, continue to engage in any business activity in competition
with KeyCorp in the same or a closely related activity that the Participant was
engaged in for KeyCorp during the one year period prior to the termination of
the Participant’s employment.         For purposes of this Section 2.1(n) the
term:         “Intellectual Property” shall mean any invention, idea, product,
method of doing business, market or business plan, process, program, software,
formula, method, work of authorship, or other information, or thing relating to
KeyCorp or any of its businesses.

-3-



--------------------------------------------------------------------------------



 



      “Non-Public Information” shall mean, but is not limited to, trade secrets,
confidential processes, programs, software, formulas, methods, business
information or plans, financial information, and listings of names (e.g.,
employees, customers, and suppliers) that are developed, owned, utilized, or
maintained by an employer such as KeyCorp, and that of its customers or
suppliers, and that are not generally known by the public.         “KeyCorp”
shall include KeyCorp, its subsidiaries, and its affiliates.

  (o)   “Incentive Compensation Award” shall collectively mean the incentive
compensation accrued by an Employee under the terms of an Incentive Compensation
Plan during the applicable Deferral Period, which shall become subject to the
automatic deferral and vesting provisions of Article III and Article VI of the
Plan when such accrued incentive compensation exceeds $100,000 for the
applicable Deferral Period. For purposes of this Section 2.1(o), the term
“Incentive Compensation Award” shall not include any compensation paid to the
Employee for the applicable Deferral Period which constitutes any form of hiring
bonus, sales commissions, referral awards, recognition awards, and /or corporate
long term incentive compensation plan awards.     (p)   “Incentive Compensation
Plan” shall mean a line of business or management incentive compensation plan
that is sponsored by KeyCorp or an affiliate of KeyCorp which the Corporation in
its sole discretion has determined constitutes an Incentive Compensation Plan
for purposes of the automatic deferral and vesting provisions of Article III and
Article VI of the Plan.     (q)   “Involuntary Termination” shall mean the
termination (by the Employer) of a Participant’s employment from his or her
Employer and from any other Employer, but shall not include the Participant’s
Discharge for Cause or Termination Under Limited Circumstances.     (r)  
“Participant” shall mean an Employee who meets the eligibility and participation
requirements set forth in Section 3.1 of the Plan, provided, however, that the
term Participant shall not include any Employee who has attained age 58 or older
prior to the start of the applicable Deferral Period, and who affirmatively
elects in a manner prescribed by the Corporation to not participate in the Plan
for the applicable Deferral Period.     (s)   “Participant Deferrals” shall mean
any Incentive Compensation Award required to be automatically deferred to the
Plan for each applicable Deferral Period.     (t)   “Plan” shall mean the
KeyCorp Automatic Deferral Plan with all amendments hereafter made.     (u)  
“Plan Account” shall mean those bookkeeping accounts established by the
Corporation for each Plan Participant, which shall reflect all Corporate
Contributions and Participant Deferrals invested for bookkeeping purposes in the
Plan’s Common Stock Account, with all earnings, dividends, gains, and losses
thereon. Plan Accounts shall not constitute separate Plan funds or separate Plan
assets. Neither the maintenance of, nor the crediting of amounts to such Plan
Accounts shall be treated as (i) the allocation of any Corporation

-4-



--------------------------------------------------------------------------------



 



      assets to, or a segregation of any Corporation assets in any such Plan
Accounts, or (ii) otherwise creating a right in any person or Participant to
receive specific assets of the Corporation.     (v)   “Plan Year” shall mean the
calendar year.     (w)   “Retirement” shall mean the termination of a
Participant’s employment any time after the Participant’s attainment of age 55
and completion of 5 years of Vesting Service but shall not include the
Participant’s (i) Discharge for Cause, (ii) Involuntary Termination, (iii) a
Termination Under Limited Circumstances, (iv) Disability, or (v) death.     (x)
  “Termination” shall mean the voluntary or involuntary and permanent
termination of a Participant’s employment from his or her Employer and any other
Employer, whether by resignation or otherwise, but shall not include the
Participant’s Retirement.     (y)   “Termination Under Limited Circumstances”
shall mean the termination (whether by the Participant or the Employer) of a
Participant’s employment from his or her Employer, and from any other Employer
(i) under circumstances in which the Participant is entitled to receive
severance benefits or salary continuation benefits under the KeyCorp Separation
Pay Plan, (ii) under circumstances in which the Participant is entitled to
severance benefits or salary continuation or similar benefits under a change of
control agreement or employment agreement within two years after a change of
control (as defined by such agreement) has occurred, or (iii) as otherwise
expressly approved by an officer of the Corporation.     (z)   “Vesting Service”
for purposes of Section 2.1(z) shall be calculated by measuring the period of
service commencing on the Employee’s employment commencement date and ending on
the Employee’s termination date and shall be computed based on each full
calendar month in which the Employee is employed by an Employer.     (aa)  
“Voluntary Termination” shall mean a voluntary termination of the Participant’s
employment from his or her Employer and from any other Employer, whether by
resignation or otherwise, but shall not include the Participant’s Discharge for
Cause, Involuntary Termination, Retirement, Termination Under Limited
Circumstances, or termination as a result of Disability or death.

     2.2 Pronouns. The masculine pronoun wherever used herein includes the
feminine in any case so requiring, and the singular may include the plural.
ARTICLE III
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility and Participation. An Employee shall be required to
participate in the Plan, and shall automatically become a Plan Participant upon
the Employee’s grant of an Incentive Compensation Award in excess of $100,000
during the applicable Deferral Period.
     3.2 Automatic Deferral Requirements. An Employee meeting the eligibility
and automatic participation requirements of Section 3.1 hereof, shall
automatically defer, in accordance with the terms

-5-



--------------------------------------------------------------------------------



 



of the applicable Incentive Compensation Plan in which the Employee
participates, the following amount from the Employee’s applicable Incentive
Compensation Award:

  (a)   The Portion of the Participant’s Incentive Compensation Award between
$100,000 up to and including $500,000. Twenty percent (20%) of the Participant’s
Incentive Compensation Award between $100,000 up to and including $500,000 shall
be automatically deferred to the Plan.     (b)   The Portion of the
Participant’s Incentive Compensation Award between $500,000 up to and including
$1,000,000. Twenty five percent (25%) of the Participant’s Incentive
Compensation Award between $500,000 up to and including $1,000,000 shall be
automatically deferred to the Plan.     (c)   The Portion of the Participant’s
Incentive Compensation Award Greater than $1,000,000. Thirty percent (30%) of
the Participant’s Incentive Compensation Award greater than $1,000,000 Plan
shall be automatically deferred to the Plan.

     3.3 Commitment Limited by Termination Under Limited Circumstances,
Involuntary Termination, Retirement, Disability, or Death. As of a Participant’s
Termination Under Limited Circumstances, Involuntary Termination, Retirement,
Disability or death, the Participant shall be relieved from and, further, shall
not be permitted to make any further Participant Deferrals to the Plan, and any
Incentive Compensation Award that thereafter would have been subject to the
Automatic Deferral Requirements of Section 3.2 hereof, if and to the extent
payable, shall be paid directly to the Participant or to the Participant’s
Beneficiary in accordance with the terms of the applicable Incentive
Compensation Plan.
     3.4 Effect of a Participant’s Discharge for Cause or Voluntary Termination
on Participant Deferrals. In the event of a Participant’s Discharge for Cause or
Voluntary Termination, the Participant shall forfeit his or her Incentive
Compensation Award to the extent that it would otherwise become subject to the
Automatic Deferral Requirements of Section 3.2 of the Plan when paid but for the
termination of the Participant’s employment. As to whether the balance of the
Participant’s Incentive Compensation Award not subject to the Automatic Deferral
Requirements of Section 3.2, if any, shall be payable to the Participant shall
be determined in accordance with the terms of the applicable Incentive
Compensation Plan.
     3.5 Change in Participation Status. Participants shall make automatic
Participant Deferrals to the Plan only when the Participant’s Incentive
Compensation Award exceeds $100,000 for the applicable Deferral Period. During
those Deferral Periods in which the Participant does not automatically defer
Participant Deferrals to the Plan, Participant Deferrals and Corporate
Contributions previously credited to the Participant’s Plan Account shall remain
in the Plan and shall continue to vest under the terms of Section 6.1 hereof;
such Participant Deferrals and Corporate Contributions with all earnings, gains,
or losses thereon when vested shall be distributed to the Participant in
accordance with the provisions of Article VII of the Plan.
ARTICLE IV
PARTICIPANT DEFERRALS
     4.1 Plan Account. All Participant Deferrals shall be credited on a
bookkeeping basis to a Plan Account established in the Participant’s name.
Separate sub-accounts may be established to reflect

-6-



--------------------------------------------------------------------------------



 



on a bookkeeping basis all earnings, gains, or losses attributable to the
Participant’s Participant Deferrals and those Corporate Contributions credited
to the Participant’s Plan Account in accordance with the provisions of
Section 5.1 hereof.
     4.2 Investment of Participant Deferrals. Participant Deferrals shall be
automatically invested on a bookkeeping basis in the Plan’s Common Stock
Account.
     4.3 Crediting of Participant Deferrals. Participant Deferrals shall be
credited to the Participant’s Plan Account as of the payroll date on which the
Participant’s Incentive Compensation Award would have been payable to the
Participant but for the Incentive Compensation Plan’s automatic deferral
provisions to the Plan.
ARTICLE V
CORPORATE CONTRIBUTIONS
     5.1 Crediting of Corporation Contributions. Matching Corporate
Contributions equal to 15% of the Participant’s Participant Deferrals for the
applicable Deferral Period shall be credited on a bookkeeping basis to the
Participant’s Plan Account as of the date on which the Participant’s Participant
Deferrals are automatically deferred and credited to the Plan.
     5.2 Investment of Corporate Contributions. All Corporate Contributions
credited to the Participant’s Plan Account shall be invested for bookkeeping
purposes in the Plan’s Common Stock Account.
     5.3 Determination of Amount. The Plan Administrator shall verify the amount
of Participant Deferrals, Corporate Contributions, dividends, and earnings and
losses, if any, to be credited to each Participant’s Plan Account in accordance
with the provisions of the Plan. The reasonable and equitable decision of the
Plan Administrator as to the value of each Plan Account shall be conclusive and
binding upon all Participants and the Beneficiary of each deceased Participant
having any interest, direct or indirect in the Participant’s bookkeeping Plan
Account. As soon as reasonably practicable after the close of the Plan Year, the
Corporation shall send to each Participant an itemized accounting statement that
shall reflect the Participant’s Plan Account balance.
     5.4 Corporate Assets. All Participant Deferrals, Corporate Contributions,
dividends, earnings and any other gains and losses credited to a Participant’s
Plan Account on a bookkeeping basis, remain the assets and property of the
Corporation, which shall be distributed to the Participant only in accordance
with Articles VII and X of the Plan. Distributions made under the Plan shall be
in the form of Common Shares. Participants and Beneficiaries shall have the
status of general unsecured creditors of the Corporation. Nothing contained in
the Plan shall create, or be construed as creating a trust of any kind or any
other fiduciary relationship between the Participant, the Corporation, or any
other person. It is the intention of the Corporation and it is the understanding
of the Participant that the Plan be unfunded for tax purposes and for purposes
of Title I of the Employee Retirement Income Security Act of 1974, as amended.
     5.5 No Present Interest. Subject to any federal statute to the contrary, no
right or benefit under the Plan and no right or interest in each Participant’s
Plan Account shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge any right or benefit under the Plan, or
Participant’s Plan Account shall be void. No right, interest, or benefit under
the Plan or Participant’s Plan Account shall be liable for

-7-



--------------------------------------------------------------------------------



 



or subject to the debts, contracts, liabilities, or torts of the Participant or
Beneficiary including any domestic relations proceedings. If the Participant or
Beneficiary becomes bankrupt or attempts to alienate, sell, assign, pledge,
encumber, or charge any right under the Plan or Participant’s Plan Account, such
attempt shall be void and unenforceable.
ARTICLE VI
VESTING
     6.1 Vesting in Participant Deferrals and Corporate Contributions. The
calculation of a Participant’s vested interest in those Participant Deferrals
and Corporate Contributions credited on a bookkeeping basis to the Participant’s
Plan Account shall be measured from the last day of the applicable calendar
quarter in which Participant Deferrals and Corporate Contributions are credited
to the Participant’s Plan Account (“Quarterly Deferral Date”). A Participant
shall become vested in his or her Participant Deferrals and Corporate
Contributions with all earnings, gains, and losses thereon for each applicable
Deferral Period under the following three-year graded vesting schedule:
(a) From the date the Participant’s Participant Deferrals and Corporate
Contributions are credited to the Participant’s Plan Account until one full
calendar year from the Quarterly Deferral Date
                                         0%.
(b) One full calendar year from the Quarterly Deferral Date of the Participant’s
Participant Deferrals and Corporate Contributions to the Plan but less than two
full calendar years from such Quarterly Deferral Date
                                         33%.
(c) Two full calendar years from the Quarterly Deferral Date of the
Participant’s Participant Deferrals and Corporate Contributions to the Plan but
less than three full calendar years from such Quarterly Deferral Date
                                         66%.
(d) Three full calendar years from the date of the Quarterly Deferral Date of
the Participant’s Participant Deferrals and Corporate Contributions to the Plan
                                         100%.
Notwithstanding the foregoing provisions of this Section 6.1, a Participant
shall become fully vested in all Participant Deferrals and Corporate
Contributions credited on a bookkeeping basis to the Participant’s Plan Account
upon the Participant’s Termination Under Limited Circumstances, Disability or
death.
     6.2 Continued Vesting Upon Retirement. Subject to the provisions of
Section 7.7 of the Plan, upon the Participant’s Retirement, the Participant’s
non-vested Participant Deferrals and Corporate Contributions credited to the
Participant’s Plan Account with all earnings and gains thereon, shall remain in
the Plan and shall continue to vest under the vesting provisions of Section 6.1
of the Plan.
     6.3 Forfeiture of Corporate Contributions. In the event of the
Participant’s Involuntary Termination, as that term is defined in accordance
with Section 2.1(q) of the Plan, the Participant shall become immediately vested
in those Participant Deferrals allocated on a bookkeeping basis to the
Participant’s Plan Account with all earnings and gains thereon. All non-vested
Corporate Contributions and related earnings credited on a bookkeeping basis to
the Participant’s Plan Account shall be forfeited as of the Participant’s last
day of employment.
     6.4 Forfeiture of Participant Deferrals and Corporate Contributions.
Notwithstanding any provision of the Plan to the contrary, upon the
Participant’s Discharge for Cause or the Participant’s

-8-



--------------------------------------------------------------------------------



 



Voluntary Termination, the Participant shall automatically forfeit all
Participant Deferrals and Corporate Contributions allocated on a bookkeeping
basis to the Participant’s Plan Account with all earnings and gains thereon that
have not vested in accordance with the vesting provisions of Section 6.1 of the
Plan as of the Participant’s last day of employment.
ARTICLE VII
DISTRIBUTION OF PLAN BENEFITS
     7.1 Distributions Prior to Retirement. A Participant’s vested Participant
Deferrals and vested Corporate Contributions with all earnings and gains
thereon, shall be distributed to the Participant within 60 days following the
Determination Date coinciding with or immediately following the Participant’s
vesting in his or her Plan benefit, in a single lump sum distribution of Common
Shares, based on the bookkeeping number of whole and fractional Common Shares
attributable to those vested Participant Deferrals and Corporate Contributions
maintained in the Plan’s Common Stock Account as of the Determination Date
coinciding with or immediately preceding the date of such distribution.
     7.2 Distributions Following Retirement. Subject to the Harmful Activity
provisions of Section 7.7 hereof, upon the Participant’s Retirement, the
Participant’s Plan Account balance shall continue to be maintained within the
Plan and all Participant Deferrals and Corporate Contributions credited to the
Participant’s Plan Account with all earnings, gains, and losses thereon, shall
continue to vest under the vesting provisions of Section 6.1 of the Plan, and
when vested, shall be distributed to the Participant in accordance with the
provisions of Section 7.1 hereof.
     7.3 Distributions Following Termination Under Limited Circumstances,
Disability or Death. Upon the Participant’s Termination Under Limited
Circumstances, Disability, or death, all Participant Deferrals and Corporate
Contributions credited to the Participant’s Plan Account with all earnings,
gains, and losses thereon shall become immediately vested and shall be
distributed to the Participant in a single lump sum distribution of Common
Shares in accordance with the distribution provisions of Section 7.1 hereof.
     7.4 Distributions Following Involuntary Termination. Upon the Participant’s
Involuntary Termination, all Participant Deferrals credited to the Participant’s
Plan Account with all related earnings, gains and losses thereon, in accordance
with the provisions of Section 6.3 of the Plan, shall become immediately vested
and shall be distributed to the Participant in a single lump sum distribution of
Common Shares in accordance with the distribution provisions of Section 7.1
hereof. All non-vested Corporate Contributions credited to the Participant’s
Plan Account with all related earnings thereon shall be forfeited by the
Participant as of his or her last day of employment.
     7.5 Distributions Following Voluntary Termination or Discharge for Cause.
Upon the Participant’s Voluntary Termination or Discharge for Cause, all
non-vested Participant Deferrals and Corporate Contributions credited to the
Participant’s Plan Account with all earnings, gains, and losses thereon shall be
forfeited by the Participant as of his or her last day of employment.
     7.6 Withholding. The withholding of taxes with respect to the Participant’s
Participant Deferrals, Corporate Contributions, and all earnings and gains
thereon shall be made at such time as it becomes required by any state, federal
or local law; such taxes shall be withheld from the Participant’s Participant
Deferrals and Corporate Contributions in accordance with applicable law to the
maximum extent possible.

-9-



--------------------------------------------------------------------------------



 



     7.7 Harmful Activity. If a Participant engages in any “Harmful Activity”
prior to or within twelve months after the Participant’s Termination or
Retirement of his or her employment with an Employer, then (a) all non-vested
Participant Deferrals and all non-vested Corporate Contributions with all
earnings, gains, and losses thereon that are maintained in the Plan in
conjunction with the continued vesting provisions of Section 7.2 hereof shall be
immediately forfeited, and (b) all distributions of Participant Deferrals and
Corporate Contributions with all earnings and gains thereon that have been made
to the Participant within one year prior to the Participant’s Termination or
Retirement date shall be fully repaid by the Participant to the Corporation
within 60 days following the Participant’s receipt of the Corporation’s notice
of such Harmful Activity.
The foregoing restrictions shall not apply in the event that the Participant’s
employment with an Employer terminates within two years after a Change of
Control if any of the following have occurred: a relocation of the Participant’s
principal place of employment more than 35 miles from the Participant’s
principal place of employment immediately prior to the Change of Control, a
reduction in the Participant’s base salary after a Change of Control, or
termination of employment under circumstances in which the Participant is
entitled to severance benefits or salary continuation or similar benefits under
a change of control agreement, employment agreement, or severance or separation
pay plan.
The determination by the Corporation as to whether a Participant has engaged in
a “Harmful Activity” prior to or within twelve months after the Participant’s
Termination or Retirement shall be final and conclusive upon the Participant and
upon all other Persons.
     7.8 Distribution Limitation. If the Corporation determines that a
Participant’s Participant Deferrals and/or Corporate Contributions with all
earnings and gains thereon:

  1.   would not be deductible by the Corporation if paid in accordance with the
distribution instructions specified by the Participant in his or her
Distribution Agreement by reason of the disallowance rules of Section 162(m) of
the Code, but     2.   would be deductible by the Corporation if deferred and
paid in a later Plan Year, the Corporation reserves the right to defer the
distribution of all or any portion of such Participant’s Participant Deferrals
and/or Corporate Contributions with all interest and earnings thereon until such
time as the Corporation determines that the distribution of all or any portion
of such Participant’s Participant Deferrals and/or Corporate Contributions will
be payable without the disallowance of the deduction prescribed by Code
Section 162(m) (“Deferrals”).

     Notwithstanding any other provision of this Section 7.8, however, all
Participant Deferrals and Corporate Contributions together with all earnings,
gains, and losses thereon, shall be distributed to the Participant no later than
April 15 of the year following the employment termination date of the
Participant, regardless of the deductibility of such distribution.
     7.9 Payment Limitation for Key Employees. Notwithstanding any other
provision of the Plan to the contrary, including the provisions contained within
this Article VII hereof, in the event that the Participant constitutes a “key”
employee of the Corporation (as that term is defined in accordance with Section
416(i) of the Code without regard to paragraph (5) thereof), distributions of
the Participant’s Plan benefits will be paid as of the first day of the seventh
month following the Participant’s date of separation from service (or, if
earlier, the date of death of the Participant) The term “separation from
service” shall be defined for Plan purposes in accordance with the requirements
of Section 409A of the Code and applicable regulations issued thereunder.

-10-



--------------------------------------------------------------------------------



 



     7.10 Facility of Payment. If it is found that any individual to whom an
amount is payable hereunder is incapable of attending to his or her financial
affairs because of any mental or physical condition, including the infirmities
of advanced age, such amount (unless prior claim therefor shall have been made
by a duly qualified guardian or other legal representative) may, in the
discretion of the Corporation, be paid to another person for the use or benefit
of the individual found incapable of attending to his or her financial affairs
or in satisfaction of legal obligations incurred by or on behalf of such
individual. Any such payment shall be charged to the Participant’s Plan Account
from which any such payment would otherwise have been paid to the individual
found incapable of attending to his or her financial affairs, and shall be a
complete discharge of any liability therefor under the Plan.
ARTICLE VIII
BENEFICIARY DESIGNATION
     8.1 Beneficiary Designation. Subject to Section 8.3 hereof, each
Participant shall have the right, at any time, to designate one or more persons
or an entity as Beneficiary (both primary as well as secondary) to whom benefits
under this Plan shall be paid in the event of Participant’s death prior to
complete distribution of the Participant’s vested Plan Account. Each Beneficiary
designation shall be in a written form prescribed by the Corporation and shall
be effective only when filed with the Corporation during the Participant’s
lifetime.
     8.2 Changing Beneficiary. Any Beneficiary designation may be changed by the
Participant without the consent of the previously named Beneficiary by the
Participant’s filing of a new designation with the Corporation. The filing of a
new designation shall cancel all designations previously filed by the
Participant.
     8.3 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary (including all contingent Beneficiaries) designated by a deceased
Participant dies before the Participant, the Participant’s Beneficiary shall be
the Participant’s estate.
ARTICLE IX
ADMINISTRATION
     9.1 Administration. The Corporation, as Plan Administrator, shall be
responsible for the general administration of the Plan, for carrying out the
provisions hereof, and for making payments hereunder. The Corporation shall have
the sole and absolute discretionary authority and power to carry out the
provisions of the Plan, including, but not limited to, the authority and power
(a) to determine all questions relating to the eligibility for and the amount of
any benefit to be paid under the Plan, (b) to determine all questions pertaining
to claims for benefits and procedures for claim review, (c) to resolve all other
questions arising under the Plan, including any questions of construction and/or
interpretation, and (d) to take such further action as the Corporation shall
deem necessary or advisable in the administration of the Plan. All findings,
decisions, and determinations of any kind made by the Plan Administrator shall
not be disturbed unless the Plan Administrator has acted in an arbitrary and
capricious manner. Subject to the requirements of law, the Plan Administrator
shall be the sole judge of the standard of proof required in any claim for
benefits and in any determination of eligibility for a benefit. All decisions of
the Plan Administrator shall be final and binding on all parties. The
Corporation may employ such attorneys, investment counsel, agents, and
accountants as it may deem necessary or advisable to assist it in carrying

-11-



--------------------------------------------------------------------------------



 



out its duties hereunder. The actions taken and the decisions made by the
Corporation hereunder shall be final and binding upon all interested parties
subject, however, to the provisions of Section 9.2. The plan year, for purposes
of Plan administration, shall be the calendar year.
     9.2 Claims Review Procedure. Whenever the Plan Administrator decides for
whatever reason to deny, whether in whole or in part, a claim for benefits under
this Plan filed by any person (herein referred to as the “Claimant”), the Plan
Administrator shall transmit a written notice of its decision to the Claimant,
which notice shall be written in a manner calculated to be understood by the
Claimant and shall contain a statement of the specific reasons for the denial of
the claim and a statement advising the Claimant that, within 60 days of the date
on which he or she receives such notice, he or she may obtain review of the
decision of the Plan Administrator in accordance with the procedures hereinafter
set forth. Within such 60-day period, the Claimant or his or her authorized
representative may request that the claim denial be reviewed by filing with the
Plan Administrator a written request therefor, which request shall contain the
following information:

  (a)   the date on which the request was filed with the Plan Administrator;
provided, however, that the date on which the request for review was in fact
filed with the Plan Administrator shall control in the event that the date of
the actual filing is later than the date stated by the Claimant pursuant to this
paragraph (a);     (b)   the specific portions of the denial of his or her claim
which the Claimant requests the Plan Administrator to review;     (c)   a
statement by the Claimant setting forth the basis upon which he or she believes
the Plan Administrator should reverse its previous denial of the claim and
accept the claim as made; and     (d)   any written material which the Claimant
desires the Plan Administrator to examine in its consideration of his or her
position as stated pursuant to paragraph (b) above.

     In accordance with this Section 9.2, if the Claimant requests a review of
the claim decision, such review shall be made by the Plan Administrator, who
shall, within sixty (60) days after receipt of the request form, review and
render a written decision on the claim containing the specific reasons for the
decision including reference to Plan provisions upon which the decision is
based. All findings, decisions, and determinations of any kind made by the Plan
Administrator shall not be modified unless the Plan Administrator has acted in
an arbitrary and capricious manner. Subject to the requirements of law, the Plan
Administrator shall be the sole judge of the standard of proof required in any
claim for benefits, and any determination of eligibility for a benefit. All
decisions of the Plan Administrator shall be binding on the claimant and upon
all other persons or entities. If the Participant or Beneficiary shall not file
written notice with the Plan Administrator at the times set forth above, such
individual shall have waived all benefits under the Plan other than as already
provided, if any, under the Plan.
ARTICLE X
AMENDMENT AND TERMINATION OF PLAN
     10.1 Reservation of Rights. The Corporation reserves the right to terminate
the Plan at any time by action of the Board, or any duly authorized committee
thereof, and to modify or amend the Plan, in whole or in part, at any time and
for any reason, subject to the following:

-12-



--------------------------------------------------------------------------------



 



  (a)   Preservation of Account Balance. No termination, amendment, or
modification of the Plan shall reduce (i) the amount of Participant Deferrals
and Corporate Contributions, and (ii) all earnings and gains on such Participant
Deferrals and Corporate Contributions that have accrued up to the effective date
of the termination, amendment, or modification.     (b)   Changes in Earnings
Rate. No amendment or modification of the Plan shall reduce the rate of earnings
to be credited on all Participant Deferrals and Corporate Contribution, and all
earnings and gains accrued thereon under the Common Stock Account until the
close of the applicable Plan Year in which such amendment or modification is
made.

     10.2 Effect of Plan Termination. If the Corporation terminates the Plan,
either in whole or in part, the Corporation shall instruct the Plan
Administrator to not accept any additional Participant Deferrals. If such a
termination occurs, the Plan shall continue to operate and to be effective with
regard to those Participant Deferrals deferred and Corporate Contributions made
prior to the effective date of such termination.
     10.3 Effect of Plan Termination. Notwithstanding anything to the contrary
contained in the Plan, the termination of the Plan shall terminate the liability
of the Corporation and all Employers to make further Corporate Contributions to
the Plan.
ARTICLE XI
CHANGE OF CONTROL
     11.1 Change of Control. Notwithstanding any other provision of the Plan to
the contrary, in the event of a Change of Control as defined in accordance with
Section 2.1(c) of the Plan, no amendment or modification of the Plan may be made
at any time on or after such Change of Control (1) to reduce or modify a
Participant’s Pre-Change of Control Account Balance, (2) to reduce or modify the
Common Stock Accounts’ method of calculating earnings, gains, and/or losses on
the Participant’s Pre-Change of Control Account Balance, or (3) to reduce or
modify the Participant’s Participant Deferrals and/or Corporate Contributions to
be credited to the Participant’s Plan Account for the applicable Deferral
Period. For purposes of this Section 11.1, the term “Pre-Change of Control
Account Balance” shall mean, with regard to any Plan Participant, the aggregate
amount of the Participant’s Participant Deferrals and Corporate Contributions
with all earnings, gains, and losses thereon which are credited to the
Participant’s Plan Account through the close of the calendar year in which such
Change of Control occurs.
     11.2 Common Stock Conversion. In the event of a transaction or occurrence
in which the Common Shares of the Corporation are converted into or exchanged
for securities, cash and/or other property as a result of any capital
reorganization or reclassification of the capital stock of the Corporation, or
consolidation or merger of the Corporation with or into another corporation or
entity, or the sale of all or substantially all of its assets to another
corporation or entity, the Corporation shall cause the Common Stock Account to
reflect on a bookkeeping basis the securities, cash and other property that
would have been received in such reorganization, reclassification,
consolidation, merger or sale in an equivalent amount of Common Shares equal to
the balance in the Common Stock Account and, from and after such reorganization,
reclassification, consolidation, merger or sale, the Common Stock Account shall
reflect on a bookkeeping basis all dividends, interest, earnings and losses
attributable to such securities, cash, and other property.

-13-



--------------------------------------------------------------------------------



 



     11.3 Amendment in the Event of a Change of Control. On and after a Change
of Control, the provisions of Article II, Article III, Article IV, Article V,
Article VI, Article VII, Article VIII, Article IX, Article X, and this
Article XI may not be amended or modified as such Sections and Articles apply
with regard to the Participants’ Pre-Change of Control Account Balances.
ARTICLE XII
MISCELLANEOUS PROVISIONS
     12.1 Unfunded Plan. This Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly-compensated employees.”
     12.2 No Commitment as to Employment. Nothing herein contained shall be
construed as a commitment or agreement upon the part of any Employee hereunder
to continue his or her employment with an Employer, and nothing herein contained
shall be construed as a commitment on the part of any Employer to continue the
employment, rate of compensation, or terms and conditions of employment of any
Employee hereunder for any period. All Participants shall remain subject to
discharge to the same extent as if the Plan had never been put into effect.
     12.3 Benefits. Nothing in the Plan shall be construed to confer any right
or claim upon any person, firm, or corporation other than the Participants,
former Participants, and Beneficiaries.
     12.4 Absence of Liability. No member of the Board of Directors of the
Corporation or a subsidiary or committee authorized by the Board of Directors,
or any officer of the Corporation or a subsidiary or officer of a subsidiary
shall be liable for any act or action hereunder, whether of commission or
omission, taken by any other member, or by any officer, agent, or Employee,
except in circumstances involving bad faith or willful misconduct, for anything
done or omitted to be done.
     12.5 Expenses. The expenses of administration of the Plan shall be paid by
the Corporation.
     12.6 Precedent. Except as otherwise specifically agreed to by the
Corporation in writing, no action taken in accordance with the Plan by the
Corporation shall be construed or relied upon as a precedent for similar action
under similar circumstances.
     12.7 Withholding. The Corporation shall withhold any tax which the
Corporation in its discretion deems necessary to be withheld from any payment to
any Participant, former Participant, or Beneficiary hereunder, by reason of any
present or future law.
     12.8 Validity of Plan. The validity of the Plan shall be determined and the
Plan shall be construed and interpreted in accordance with the provisions of the
laws of the State of Ohio. The invalidity or illegality of any provision of the
Plan shall not affect the validity or legality of any other part thereof.
     12.9 Parties Bound. The Plan shall be binding upon the Employers,
Participants, former Participants, and Beneficiaries hereunder, and, as the case
may be, the heirs, executors, administrators, successors, and assigns of each of
them.
     12.10 Headings. All headings used in the Plan are for convenience of
reference only and are not part of the substance of the Plan.

-14-



--------------------------------------------------------------------------------



 



     12.11 Duty to Furnish Information. The Corporation shall furnish to each
Participant, former Participant, or Beneficiary any documents, reports, returns,
statements, or other information that it reasonably deems necessary to perform
its duties imposed hereunder or otherwise imposed by law.
     12.12 Trust Fund. At its discretion, the Corporation may establish one or
more trusts, with such trustees as the Corporation may approve, for the purpose
of providing for the payment of benefits owed under the Plan. Although such a
trust may be irrevocable, in the event of insolvency or bankruptcy of the
Corporation, such assets will be subject to the claims of the Corporation’s
general creditors. To the extent any benefits provided under the Plan are paid
from any such trust, the Employer shall have no further obligation to pay them.
If not paid from the trust, such benefits shall remain the obligation of the
Employer.
     12.13 Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.
     12.14 Notice. Any notice required or permitted under the Plan shall be
deemed sufficiently provided if such notice is in writing and hand delivered or
sent by registered or certified mail. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark or on the receipt for registration or certification. Mailed notice
to the Corporation shall be directed to the Corporation’s address, attention:
KeyCorp Compensation and Benefits Department. Mailed notice to a Participant or
Beneficiary shall be directed to the individual’s last known address in the
Employer’s records
     12.15 Successors. The provisions of this Plan shall bind and inure to the
benefit of each Employer and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity, which shall,
whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of an Employer.
ARTICLE XIII
COMPLIANCE WITH
SECTION 409A OF THE CODE
     13.1 Compliance With Code Section 409A. The Plan is intended to provide for
the deferral of compensation in accordance with the requirements of Section 409A
of the Code and regulations and published guidance issued pursuant thereto.
Accordingly, the Plan shall be construed in a manner consistent with those
provisions and may at any time be amended in the manner and to the extent
determined necessary or desirable by the Corporation to reflect or otherwise
facilitate compliance with such provisions with respect to amounts deferred on
and after January 1, 2005. Moreover, to the extent permitted in guidance issued
by the Secretary of the Treasury and in accordance with procedures established
by the Corporation, a Participant may be permitted to terminate participation in
the Plan or cancel an outstanding deferral election with regard to amounts
deferred after December 31, 2004. Notwithstanding any provision of the Plan to
the contrary, no otherwise permissible election, deferral, accrual, or
distribution shall be made or given effect under the Plan that would result in
the violation, early taxation, or assessment of penalties or interest of any
amount under Section 409A of the Code.

-15-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, KeyCorp has caused this KeyCorp Automatic Deferral Plan to
be executed this 20th day of December, 2007, to be effective as of December 31,
2007.

                  KEYCORP    
 
           
 
  By:   /s/ Thomas E. Helfrich    
 
     
 
   
 
  Title:   Executive Vice President    

-16-